Luke, J.
This case is here upon the general ground that the evidence does not authorize the verdict, the special ground being without merit and having been virtually abandoned in the brief of counsel for plaintiff in error. The plaintiff’s evidence amply authorizes, if it does not demand, a verdict in his favor. The evidence of the defendant likewise is as strong in its favor.' The record shows there have been two trials of the case. On the first trial a verdict was rendered for the plaintiff, and on the second trial a like verdict was rendered. The court granted the defendant a new trial in the first instance, and refused a new trial in the second instance. The judge unqualifiedly approved the verdict upon the second trial, in the exercise of his discretion, by overruling the motion for a new trial. Where the only question raised by a motion for á new trial is as to the sufficiency of the evidence to support the verdict, and where there is evidence to authorize the verdict, and the finding of the jury is approved by the trial court, this court under the uniform rulings .of the Supreme Court and of this court must affirm the judgment overruling the motion.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.